United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3621
                        ___________________________

                             Cristobal Martinez-Cruz

                             lllllllllllllllllllllPetitioner

                                           v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: October 1, 2021
                           Filed: November 30, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Cristobal Martinez-Cruz, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals (BIA) dismissing his appeal of the
immigration judge’s (IJ) decision denying him withholding of removal and protection
under the Convention Against Torture (CAT). He does not challenge the denial of
CAT relief and has therefore waived review of that claim. See Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

       After careful review of the record, we deny the petition for review. Martinez-
Cruz failed to establish a “clear abuse” of the IJ’s discretionary decision not to grant
Martinez-Cruz’s last-minute request for a continuance of his individual hearing. See
Choge v. Lynch, 806 F.3d 438, 441 (8th Cir. 2015) (standard of review); 8 C.F.R. §
1003.29 (2020). The immigration judge considered relevant factors and rationally
explained why Martinez-Cruz failed to demonstrate good cause, including his lack
of due diligence in the nearly five years leading up to the individual hearing. Even
if preserved, Martinez-Cruz’s contention that denial of a continuance violated his due
process rights is without merit. See Al Khouri v. Ashcroft, 362 F.3d 461, 464, 466
(8th Cir. 2004). We further conclude that substantial evidence supports the agency’s
conclusion that Martinez-Cruz failed to established eligibility for withholding of
removal. See, e.g., Cano v. Barr, 956 F.3d 1034, 1038-40 (8th Cir. 2020).

      Accordingly, we deny the petition for review.
                     ______________________________




                                          -2-